


Exhibit 10.30

 

FORM OF

RESTRICTED STOCK UNIT AWARD AGREEMENT

PURSUANT TO THE

BLUE RIDGE HOLDING CORP. 2005 EMPLOYEE STOCK UNIT PLAN

 

THIS AGREEMENT (the “Agreement”), dated and effective as of
                              (the “Effective Date”), among Blue Ridge Paper
Products Inc., a Delaware corporation (the “Company”), Blue Ridge Holding Corp.,
a Delaware corporation (“Parent”), and                             
(“Employee”).  Capitalized terms used but not defined herein have the meanings
assigned to them in the Plan.

 

WHEREAS, the Board of Directors of Parent (the “Parent Board”) has adopted the
Blue Ridge Holding Corp. 2005 Employee Stock Unit Plan (the “Plan”);

 

WHEREAS, the Parent Board has authorized the Board of Directors of the Company
(the “Board”) or a committee thereof to grant restricted stock units (the
“Restricted Stock Units”) in respect of shares of the common stock of Parent
(the “Common Stock”), par value $0.01 per share, to employees of the Company
under the Plan;

 

WHEREAS, the Company desires to grant to Employee the Restricted Stock Units
specified below, upon the achievement of certain service criteria, on the terms
and conditions, and subject to the restrictions, set forth herein and contained
in the Plan;

 

NOW, THEREFORE, in connection with the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 


1.                                       GRANT OF RESTRICTED STOCK UNITS.  THE
COMMITTEE HEREBY GRANTS TO EMPLOYEE RESTRICTED STOCK UNITS IN RESPECT OF
                      SHARES OF COMMON STOCK SUBJECT TO SATISFACTION OF THE
SERVICE CONDITION (AS DEFINED IN SECTION 4(A)).


 


2.                                       DEFINITIONS.  FOR PURPOSES OF THIS
AGREEMENT:


 


(A)                                  “CAUSE” SHALL HAVE THE MEANING SET FORTH IN
EMPLOYEE’S EMPLOYMENT AGREEMENT WITH THE COMPANY, OR, IN THE ABSENCE OF SUCH AN
AGREEMENT CONTAINING SUCH TERM (OR A TERM OF LIKE IMPORT), SHALL MEAN (I) THE
WILLFUL OR NEGLIGENT FAILURE OR REFUSAL BY EMPLOYEE TO PERFORM EMPLOYEE’S
EMPLOYMENT DUTIES WITH THE COMPANY; PROVIDED THAT THE COMPANY SHALL PROVIDE
EMPLOYEE WITH AT LEAST 15 DAYS’ PRIOR WRITTEN NOTICE OF SUCH FAILURE OR REFUSAL
AND AN OPPORTUNITY TO CURE THE SAME; (II) THE COMMISSION BY EMPLOYEE OF ANY
MATERIAL ACT OF DISHONESTY OR BREACH OF TRUST IN CONNECTION WITH THE PERFORMANCE
OF EMPLOYEE’S EMPLOYMENT DUTIES WITH THE COMPANY; (III) EMPLOYEE’S BEING
CONVICTED OF, OR PLEADING GUILTY OR NO CONTEST TO, ANY FELONY OR ANY LESSER
CRIME HAVING AS ITS PREDICATE ELEMENT FRAUD, DISHONESTY OR MISAPPROPRIATION; OR
(IV) A TERMINATION DUE TO BREACH OF EMPLOYEE’S OBLIGATIONS UNDER SECTION 8 OF
THIS AGREEMENT, IN EACH CASE, AS DETERMINED IN GOOD FAITH BY THE BOARD.

 

--------------------------------------------------------------------------------


 


(B)                                 “CHANGE OF CONTROL” SHALL MEAN THE
OCCURRENCE OF ONE OR MORE OF THE FOLLOWING EVENTS:  (I) ANY DIRECT OR INDIRECT
SALE, LEASE, TRANSFER, CONVEYANCE OR OTHER DISPOSITION (OTHER THAN BY WAY OF
MERGER OR CONSOLIDATION), IN ONE TRANSACTION OR A SERIES OF RELATED
TRANSACTIONS, OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY TO ANY
PERSON, OTHER THAN A TRANSACTION IN WHICH THE TRANSFEREE IS CONTROLLED BY ONE OR
MORE PERMITTED HOLDERS (AS HEREINAFTER DEFINED); (II) THE COMPANY CONSOLIDATES
OR MERGES WITH OR INTO ANY PERSON, OTHER THAN A TRANSACTION IN WHICH THE
SURVIVING PERSON IS CONTROLLED BY ONE OR MORE PERMITTED HOLDERS OR ANY SUCH
TRANSACTION WHERE THE VOTING STOCK OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR
TO SUCH TRANSACTION IS CONVERTED OR EXCHANGED FOR VOTING STOCK OF THE SURVIVING
PERSON CONSTITUTING A MAJORITY OF THE OUTSTANDING SHARES OF SUCH VOTING STOCK OF
SUCH SURVIVING PERSON AND ONE OR MORE PERMITTED HOLDERS HAVE THE RIGHT TO ELECT
A MAJORITY OF THE BOARD OF DIRECTORS OF SUCH SURVIVING PERSON; (III) THE
APPROVAL BY THE HOLDERS OF CAPITAL STOCK OF THE COMPANY OF ANY PLAN OR PROPOSAL
FOR THE LIQUIDATION OR DISSOLUTION OF THE COMPANY; OR (IV) THE PERMITTED
HOLDERS, OR ANY ONE OR MORE OF THEM, CEASE FOR ANY REASON TO BE THE BENEFICIAL
OWNER, DIRECTLY OR INDIRECTLY, IN THE AGGREGATE OF AT LEAST A MAJORITY OF THE
TOTAL VOTING POWER OF THE VOTING STOCK OF THE COMPANY (OR IF THE VOTING STOCK OF
THE COMPANY IS WHOLLY OWNED BY A PARENT HOLDING COMPANY, THE VOTING STOCK OF
SUCH PARENT HOLDING COMPANY).  FOR PURPOSES OF THIS AGREEMENT, “PERMITTED
HOLDERS” SHALL MEAN AND INCLUDE EACH OF THE BLUE RIDGE PAPER PRODUCTS EMPLOYEE
STOCK OWNERSHIP PLAN, KPS INVESTORS. LLC, KPS SPECIAL SITUATIONS FUND, L.P., KPS
SUPPLEMENTAL FUND, L.P. AND THEIR RESPECTIVE AFFILIATES.


 


(C)                                  “CODE” SHALL MEAN THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED.


 


(D)                                 “DISABILITY” SHALL MEAN EMPLOYEE’S
INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS THAT RESULTS IN EMPLOYEE’S
INABILITY TO PERFORM HIS DUTIES TO THE COMPANY FOR 200 OR MORE DAYS IN ANY 240
CONSECUTIVE DAY PERIOD.


 


(E)                                  “FAIR MARKET VALUE” SHALL BE A VALUE
DETERMINED IN GOOD FAITH BY THE BOARD IN ITS SOLE DISCRETION.


 


(F)                                    “GOOD REASON” SHALL HAVE THE MEANING SET
FORTH IN EMPLOYEE’S EMPLOYMENT AGREEMENT WITH THE COMPANY, OR, IN THE ABSENCE OF
SUCH AN AGREEMENT CONTAINING SUCH TERM (OR A TERM OF LIKE IMPORT), SHALL MEAN
THE COMPANY, WITHOUT EMPLOYEE’S CONSENT, ASSIGNS TO EMPLOYEE DUTIES INCONSISTENT
WITH EMPLOYEE’S POSITION, TITLE, AUTHORITY OR DUTIES THAT RESULTS IN A
SUBSTANTIAL DIMINUTION OF SUCH POSITION, TITLE, AUTHORITY OR DUTIES, PROVIDED
THAT EMPLOYEE SHALL PROVIDE THE COMPANY WITH AT LEAST 15 DAYS’ PRIOR WRITTEN
NOTICE OF SUCH DIMINUTION AND THE COMPANY SHALL NOT HAVE REMEDIED SUCH
DIMINUTION WITHIN 15 DAYS OF RECEIPT OF SUCH NOTICE.


 


(G)                                 “RESTRICTED PERIOD” WITH RESPECT TO A
RESTRICTED STOCK UNIT SHALL MEAN THE PERIOD PRIOR TO THE SATISFACTION OF THE
SERVICE CONDITION WITH RESPECT TO SUCH RESTRICTED STOCK UNIT.


 


(H)                                 “RESTRICTED STOCK” SHALL MEAN ANY SHARES OF
STOCK DELIVERED TO EMPLOYEE PURSUANT TO SECTION 6 UPON SETTLEMENT OF A
RESTRICTED STOCK UNIT.

 

2

--------------------------------------------------------------------------------


 


(I)                                     “SHAREHOLDER” SHALL HAVE THE MEANING SET
FORTH IN THE STOCKHOLDERS’ AGREEMENT (AS DEFINED IN SECTION 3(B)).


 


3.                                       NON-TRANSFERABILITY.


 


(A)                                  EMPLOYEE MAY NOT SELL, TRANSFER, PLEDGE OR
OTHERWISE ENCUMBER OR DISPOSE OF ANY RESTRICTED STOCK UNIT AND THE RESTRICTED
STOCK UNITS SHALL NOT BE TRANSFERABLE, WHETHER VOLUNTARILY, BY OPERATION OF LAW
OR OTHERWISE, INCLUDING, BUT NOT BY WAY OF LIMITATION, BY EXECUTION, LEVY,
GARNISHMENT, ATTACHMENT, PLEDGE, BANKRUPTCY OR IN ANY OTHER MANNER, AND NO SUCH
RESTRICTED STOCK UNITS SHALL BE SUBJECT TO ANY OBLIGATION OR LIABILITY OF
EMPLOYEE OTHER THAN TO PARENT OR THE COMPANY PURSUANT TO THIS AGREEMENT.


 


(B)                                 RESTRICTED STOCK SHALL NOT BE TRANSFERRED
EXCEPT IN ACCORDANCE WITH THIS AGREEMENT AND THE STOCKHOLDERS’ AGREEMENT, DATED
AS OF MAY 14, 1999, BETWEEN PARENT AND THE STOCKHOLDERS LISTED THEREIN, AS
AMENDED, MODIFIED AND SUPPLEMENTED FROM TIME TO TIME (THE “STOCKHOLDERS’
AGREEMENT”), INCLUDING SECTION 3.2(B) THEREOF, AS IF EMPLOYEE WERE A
SHAREHOLDER.


 


4.                                       SERVICE CONDITION AND LAPSE OF
RESTRICTED PERIOD.


 


(A)                                  THE RESTRICTED PERIOD SHALL LAPSE WITH
RESPECT TO ONE HUNDRED PERCENT (100%) OF THE RESTRICTED STOCK UNITS ON THE FIFTH
ANNIVERSARY OF THE EFFECTIVE DATE, PROVIDED THAT EMPLOYEE REMAINS CONTINUOUSLY
EMPLOYED BY THE COMPANY DURING THE PERIOD COMMENCING ON THE EFFECTIVE DATE AND
ENDING ON SUCH ANNIVERSARY (THE “SERVICE CONDITION”).


 


(B)                                 IN THE EVENT EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY IS TERMINATED BY THE COMPANY FOR CAUSE OR BY EMPLOYEE WITHOUT GOOD
REASON, ANY RESTRICTED STOCK UNIT REMAINING SUBJECT TO THE RESTRICTED PERIOD
WILL IMMEDIATELY BE FORFEITED.


 


(C)                                  IN THE EVENT EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY IS TERMINATED BY REASON OF DEATH OR DISABILITY, BY THE COMPANY WITHOUT
CAUSE, BY EMPLOYEE FOR GOOD REASON, OR FOR ANY OTHER REASON NOT DESCRIBED IN
SECTION 4(B), ANY RESTRICTED STOCK UNIT REMAINING SUBJECT TO THE RESTRICTED
PERIOD WILL VEST RATABLY ON A DAILY BASIS FOR SERVICE THROUGH THE DATE OF
EMPLOYMENT TERMINATION.


 


(D)                                 IN THE EVENT OF A CHANGE OF CONTROL OF THE
COMPANY, ANY RESTRICTED STOCK UNIT REMAINING SUBJECT TO THE RESTRICTED PERIOD
WILL VEST IN FULL SIMULTANEOUSLY THEREWITH.


 


5.                                       NO RIGHTS AS A SHAREHOLDER.  PRIOR TO
RECEIPT OF THE UNDERLYING SHARES REPRESENTED BY RESTRICTED STOCK UNITS, EMPLOYEE
SHALL HAVE NO RIGHTS OF A STOCKHOLDER, INCLUDING, WITHOUT LIMITATION, VOTING
RIGHTS, WITH RESPECT TO ANY RESTRICTED STOCK UNITS GRANTED HEREUNDER.

 

3

--------------------------------------------------------------------------------


 


6.                                       DELIVERY OF SHARES.


 


(A)                                  STOCK CERTIFICATES EVIDENCING THE NUMBER OF
SHARES OF RESTRICTED STOCK IN RESPECT OF RESTRICTED STOCK UNITS AS TO WHICH THE
RESTRICTED PERIOD HAS LAPSED IN ACCORDANCE WITH SECTION 4 SHALL BE DELIVERED TO
EMPLOYEE BY PARENT PROMPTLY ON THE EARLIEST TO OCCUR OF: (I) THE TERMINATION OF
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY (TO THE EXTENT PROVIDED IN SECTION 4);
(II) THE 180TH DAY AFTER AN INITIAL PUBLIC OFFERING OF THE COMMON STOCK; (III)
THE DATE ON WHICH ANY RIGHT OR OBLIGATION TO SELL SHARES OF RESTRICTED STOCK
BECOMES EFFECTIVE HEREUNDER OR UNDER THE STOCKHOLDERS’ AGREEMENT AS IF EMPLOYEE
WERE A SHAREHOLDER; AND (IV) THE FIVE YEAR ANNIVERSARY OF THE EFFECTIVE DATE;
PROVIDED, HOWEVER, THAT IF ANY SUCH DATE IS NOT A BUSINESS DAY, THE NEXT
BUSINESS DAY SHALL BE SUBSTITUTED FOR SUCH DATE.


 


(B)                                 NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, ANY STOCK CERTIFICATE DELIVERED TO EMPLOYEE HEREUNDER
OR TO ANY OTHER PERSON OR PARTY AT THE DIRECTION OF EMPLOYEE, SHALL BE SUBJECT
TO ALL OF THE AGREEMENTS, TERMS, LIMITATIONS AND CONDITIONS SET FORTH IN THE
STOCKHOLDERS’ AGREEMENT AS IF EMPLOYEE WERE A SHAREHOLDER.  ANY SUCH
CERTIFICATES SO DELIVERED TO EMPLOYEE HEREUNDER SHALL BEAR THE FOLLOWING LEGEND
REFLECTING THE APPLICABILITY OF THE STOCKHOLDERS’ AGREEMENT TO THE SHARES
REPRESENTED BY SUCH CERTIFICATE.


 

THIS CERTIFICATE IS SUBJECT TO, AND IS TRANSFERRABLE ONLY UPON COMPLIANCE WITH,
THE PROVISIONS OF THE RESTRICTED STOCK UNIT AWARD AGREEMENT AND THE STOCKHOLDERS
AGREEMENT AMONG THE COMPANY AND ITS STOCKHOLDERS.  A COPY OF THE ABOVE
REFERENCED AGREEMENTS ARE ON FILE AT THE PRINCIPAL OFFICES OF THE COMPANY.

 

In addition, stock certificates evidencing Restricted Stock that are delivered
hereunder shall bear restrictive legends in substantially the following form and
such other restrictive legends as are required or advisable under the provisions
of any applicable laws or are provided for in any other agreement to which
Employee is a party:

 

THE SHARES REPRESENTED BY THIS STOCK CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND SHALL NOT BE TRANSFERRED EXCEPT
PURSUANT TO (I) AN EFFECTIVE REGISTRATION STATEMENT OR (II) AN EXEMPTION FROM
REGISTRATION UNDER SAID ACT.

 


7.                                       PURCHASE OF RESTRICTED STOCK.


 


(A)                                  FOLLOWING ANY TERMINATION.  AT ANY TIME OR
FROM TIME TO TIME FOLLOWING THE DATE THAT IS SIX MONTHS AFTER THE TERMINATION OF
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY FOR ANY REASON OTHER THAN DEATH OR
DISABILITY, PARENT SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) TO PURCHASE ALL
OR ANY PORTION OF EMPLOYEE’S RESTRICTED

 

4

--------------------------------------------------------------------------------


 

Stock from Employee for an amount equal to the number of shares of such
Restricted Stock multiplied by the Fair Market Value of each such share of
Restricted Stock with respect to the date of such purchase.


 


(B)                                 DEATH AND DISABILITY.  UPON A TERMINATION OF
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY AS A RESULT OF THE DEATH OR DISABILITY OF
EMPLOYEE, EMPLOYEE (OR, IF APPLICABLE, HIS ESTATE OR THE PERSON THEN ACTING ON
EMPLOYEE’S BEHALF), PARENT SHALL BE OBLIGATED TO PURCHASE EMPLOYEE’S RESTRICTED
STOCK FOR AN AMOUNT EQUAL TO THE NUMBER OF SHARES OF SUCH RESTRICTED STOCK
MULTIPLIED BY THE FAIR MARKET VALUE OF EACH SUCH SHARE WITH RESPECT TO THE DATE
OF SUCH PURCHASE.  FOLLOWING A TERMINATION BY REASON OF DEATH OR DISABILITY,
PARENT’S REPURCHASE OBLIGATION WITH RESPECT TO ANY PORTION OF THE RESTRICTED
STOCK SHALL BE EXECUTED WITHIN 75 DAYS AFTER THE DATE THAT IS SIX MONTHS AFTER
THE DATE ON WHICH STOCK CERTIFICATES REPRESENTING SUCH SHARES OF RESTRICTED
STOCK ARE DELIVERED TO EMPLOYEE.


 


(C)                                  FIFTH ANNIVERSARY OF DATE OF GRANT. 
FOLLOWING THE FIFTH ANNIVERSARY OF THE AWARD, PARENT SHALL BE OBLIGATED TO
PURCHASE ANY SHARES OF RESTRICTED STOCK IN RESPECT OF RESTRICTED STOCK UNITS,
STOCK CERTIFICATES FOR WHICH EMPLOYEE HAS THEN HELD FOR A PERIOD OF NOT LESS
THAN SIX MONTHS.  THE PURCHASE PRICE OF SUCH RESTRICTED STOCK WILL BE THE FAIR
MARKET VALUE OF SUCH RESTRICTED STOCK AS OF THE DATE PARENT EXECUTES ITS
PURCHASE OBLIGATION, WHICH SHALL BE WITHIN 75 DAYS AFTER THE LATER OF (X) THE
FIFTH ANNIVERSARY OF THE DATE OF GRANT AND (Y) THE SIX-MONTH ANNIVERSARY OF
DELIVERY OF THE STOCK CERTIFICATES TO EMPLOYEE.


 


(D)                                 CANCELLATION OF OBLIGATION.  PARENT SHALL
HAVE NO OBLIGATION TO PURCHASE RESTRICTED STOCK UNDER THIS AGREEMENT AT ANY TIME
THAT THE COMMON STOCK IS (I) PUBLICLY TRADED, (II) REGISTERED PURSUANT TO THE
SECURITIES ACT AND (III) TRANSFERABLE BY EMPLOYEE, SUBJECT TO NORMAL SECURITIES
LAW RESTRICTIONS APPLICABLE TO TRADING OF REGISTERED SECURITIES BY AN EMPLOYEE
OFFICER OF AN ISSUER OR REASONABLE RESTRICTIONS IMPOSED ON SUCH TRANSFERS BY AN
UNDERWRITER OF SUCH STOCK.


 


(E)                                  ANY OBLIGATION OF THE COMPANY TO PURCHASE
RESTRICTED STOCK UNDER THIS AGREEMENT WITH RESPECT TO THE RESTRICTED STOCK WILL
BE NECESSARILY SUBJECT TO THOSE CONDITIONS IMPOSED BY PARENT AND THE COMPANY’S
FINANCING DOCUMENTS OR OTHER CONTRACT TO WHICH PARENT OR THE COMPANY IS A PARTY
OR BY APPLICABLE LAW.


 


8.                                       RESTRICTIVE COVENANTS.  AS A
PREREQUISITE TO (X) RECEIPT OF THIS AWARD, (Y) THE DELIVERY OF SHARES UNDER THIS
AGREEMENT, OR (Z) THE REPURCHASE OF RESTRICTED STOCK, EMPLOYEE AGREES, IF SO
REQUESTED BY THE COMMITTEE, TO CERTIFY IN WRITING THAT HE OR SHE HAS NOT ENGAGED
IN ANY OF THE ACTIONS OR OMISSIONS DESCRIBED IN SUBSECTION (A), (B), (C), (D) OR
(E) OF THIS SECTION 8.  EXCEPT IF THE COMMITTEE OTHERWISE DETERMINES, THE AWARD
SHALL IMMEDIATELY BE FORFEITED IN THE EVENT THAT A PROVISION OF THIS SECTION 8
IS VIOLATED.  THE RESTRICTIONS CONTAINED IN THIS SECTION 8 SHALL BE IN ADDITION
TO, RATHER THAN IN LIEU OF, ANY OTHER RESTRICTIONS THAT MAY APPLY TO EMPLOYEE
UNDER OTHER AGREEMENTS OR ARRANGEMENTS.

 

5

--------------------------------------------------------------------------------


 


(A)                                  DURING THE TERM OF EMPLOYEE’S EMPLOYMENT
AND DURING THE RESTRICTIVE PERIOD, AS DEFINED BELOW, EMPLOYEE WILL NOT, ABSENT
PRIOR WRITTEN CONSENT FROM THE COMPANY, DIRECTLY OR INDIRECTLY, ENGAGE IN A
COMPETITIVE BUSINESS ACTIVITY IN THE UNITED STATES.  THE TERM “COMPETITIVE
BUSINESS ACTIVITY” SHALL MEAN:


 


(I)                                     ENGAGING IN OR MANAGING OR DIRECTING
PERSONS ENGAGING IN THE MANUFACTURE, SALE OR DISTRIBUTION OF LIQUID PACKAGING
BOARD, INCLUDING GABLE TOP CARTONS AND/OR UNCOATED FREESHEET PAPER FOR
ENVELOPES, AND/OR ANY OTHER PRODUCT THAT THE COMPANY OR ANY “AFFILIATE” (AS
DEFINED BELOW) MANUFACTURES, SELLS OR DISTRIBUTES (“COMPETING BUSINESS”),
WHETHER INDEPENDENTLY OR AS AN EMPLOYEE, AGENT, CONSULTANT, ADVISOR, INDEPENDENT
CONTRACTOR, PROPRIETOR, PARTNER, OFFICER, DIRECTOR OR OTHERWISE;


 


(II)                                  ACQUIRING OR HAVING AN OWNERSHIP INTEREST
IN AN ENTITY THAT DERIVES MORE THAN 10% OF ITS GROSS REVENUE FROM ANY COMPETING
BUSINESS, EXCEPT FOR OWNERSHIP OF 1% OR LESS OF ANY ENTITY WHOSE SECURITIES ARE
FREELY TRADABLE ON AN ESTABLISHED MARKET; OR


 


(III)                               PARTICIPATING IN THE FINANCING, OPERATION,
MANAGEMENT OR CONTROL OF ANY FIRM, PARTNERSHIP, CORPORATION, ENTITY OR BUSINESS
DESCRIBED IN SUBPARAGRAPH (II) IMMEDIATELY ABOVE.


 

As used herein, the term “Restrictive Period” shall mean the period beginning
upon a termination of Employee’s employment with the Company and ending on the
date that is (i) in the event that Employee’s employment is terminated for Cause
or without Good Reason, the second anniversary of such termination or (ii) in
the event that Employee’s employment is terminated for any other reason, the
first anniversary of such termination; provided, however, that the Restrictive
Period shall expire upon a termination of employment in anticipation of, or
within one year after, a Change of Control.

 


(B)                                 NON-SOLICITATION.  DURING THE TERM OF
EMPLOYEE’S EMPLOYMENT AND DURING THE RESTRICTIVE PERIOD, EMPLOYEE WILL NOT,
EITHER FOR EMPLOYEE’S BENEFIT OR FOR THE BENEFIT OF ANY OTHER PERSON OR ENTITY,
DIRECTLY OR INDIRECTLY, SOLICIT ANY CONTRACTOR OR EMPLOYEE OF THE COMPANY OR ITS
AFFILIATES TO TERMINATE HIS OR HER EMPLOYMENT OR OTHER RELATIONSHIP WITH THE
COMPANY OR ITS AFFILIATES.


 


(C)                                  NON-DISCLOSURE OF CONFIDENTIAL
INFORMATION.      BY SIGNING THIS AGREEMENT, EMPLOYEE RECOGNIZES THAT HIS OR HER
SERVICES AS AN EMPLOYEE OF THE COMPANY ARE UNIQUE SERVICES, AND THAT BY REASON
OF EMPLOYEE’S EMPLOYMENT EMPLOYEE WILL HAVE ACCESS TO AND ACQUIRE PROPRIETARY
AND OTHER CONFIDENTIAL INFORMATION AND TRADE SECRETS CONCERNING OPERATIONS,
FUTURE PLANS AND METHODS OF DOING BUSINESS OF THE COMPANY, ITS AFFILIATES AND
THEIR RESPECTIVE CLIENTS.  ACCORDINGLY, EMPLOYEE HEREBY COVENANTS THAT EMPLOYEE
WILL NOT AT ANY TIME DURING HIS OR HER EMPLOYMENT BY THE COMPANY OR ANY TIME
THEREAFTER REVEAL OR DIVULGE TO ANY PERSON, FIRM, CORPORATION OR OTHER BUSINESS
ENTITY OR USE FOR EMPLOYEE’S OWN PERSONAL OR BUSINESS PURPOSES OR FOR THE
PERSONAL OR BUSINESS PURPOSES OF ANY OTHER PERSON (OTHER THAN THE COMPANY) ANY
TRADE SECRETS OR CONFIDENTIAL INFORMATION OR KNOWLEDGE RELATING TO THE BUSINESS
OR BUSINESSES OF THE COMPANY, ITS AFFILIATES OR THEIR RESPECTIVE CLIENTS,
INCLUDING, WITHOUT LIMITING THE

 

6

--------------------------------------------------------------------------------


 

generality of the foregoing, any information or knowledge pertaining to
products, formulae or processes, and developments or improvements with respect
thereto, inventions, discoveries, trademarks, patents, designs, sketches,
manufacturing, packaging, merchandising, advertising, distribution and sales
methods, sales and profits figures, budgeting materials, customer lists and
relationships between the Company and any of its customers, suppliers, ultimate
consumers or affiliates (collectively, “Confidential Information”). 
Notwithstanding the foregoing, Confidential Information shall not include
information that (i) was, or becomes through no breach of Employee’s obligations
hereunder, generally known to the public; or (ii) becomes known to Employee from
sources other than the Company under circumstances not involving any breach of
an agreement to which any such source is a party.  As used in this Section 8,
the term “affiliate” means Parent and each corporation or other business entity
at any time directly or indirectly controlled by Parent, its successors or
assigns.  As used in this Agreement, the term “client” means any person, firm or
corporation to which goods, services or intellectual property are actively being
supplied by the Company or an affiliate for compensation at the time Employee
learns of such person’s, firm’s or corporation’s Confidential Information, or
with which the Company or an affiliate is at such time actively soliciting a
business relationship to engage in such activities.  Employee acknowledge that
any materials or documents relating to the Company’s Confidential Information,
in existence or developed in the future, including all copies thereof, are
proprietary to the Company and shall, following the termination of Employee’s
employment, regardless of the circumstances thereof or reasons therefor, remain
the Company’s sole and exclusive property and that Employee shall immediately
return all such materials and documents including any copies thereof to the
Company upon any termination of Employee’s employment or upon any prior request.


 


(D)                                 CUSTOMER AND SUPPLIER SOLICITATION.    
DURING EMPLOYEE’S EMPLOYMENT AND DURING THE RESTRICTIVE PERIOD, EMPLOYEE SHALL
NOT DIVERT, OR ATTEMPT TO DIVERT ANY PERSON, BUSINESS OR ENTITY FROM DOING
BUSINESS WITH THE COMPANY, NOR WILL EMPLOYEE ATTEMPT TO INDUCE ANY PERSON,
BUSINESS OR ENTITY TO CEASE BEING A CUSTOMER OF OR SUPPLIER TO THE COMPANY.


 


(E)                                 
NON-DISPARAGEMENT.                                  EMPLOYEE WILL NOT, DURING
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR AT ANY TIME THEREAFTER, PUBLICLY
DISPARAGE PARENT, THE COMPANY, THEIR RESPECTIVE AFFILIATES AND SHAREHOLDERS OR
ANY OF THEIR OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS, OTHER THAN IN CONNECTION
WITH DISCLOSURES REQUIRED BY APPLICABLE LAW, REGULATION OR ORDER OF COURT OR
GOVERNMENTAL AGENCY.


 


9.                                       MISCELLANEOUS.


 


(A)                                  NOTICES.  ALL NOTICES OR OTHER
COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE
DELIVERED PERSONALLY OR BY REPUTABLE COMMERCIAL MESSENGER SERVICE, TELECOPIED OR
SENT BY CERTIFIED, REGISTERED OR EXPRESS MAIL, POSTAGE PREPAID.  ANY SUCH NOTICE
SHALL BE DEEMED GIVEN WHEN SO DELIVERED PERSONALLY OR BY SUCH MESSENGER SERVICE
OR SO TELECOPIED (PROVIDED RECEIPT OF SUCH TELECOPY IS CONFIRMED) OR, IF SENT BY
CERTIFIED, REGISTERED OR EXPRESS MAIL, FIVE DAYS AFTER THE DATE OF DEPOSIT IN
THE UNITED STATES MAIL, AS FOLLOWS:

 

7

--------------------------------------------------------------------------------


 


(I)                                     IF TO PARENT OR THE COMPANY, AT THE
COMPANY’S THEN CORPORATE HEADQUARTERS, TO THE ATTENTION OF THE COMPANY’S
PRESIDENT;


 


(II)                                  IF TO EMPLOYEE, AT EMPLOYEE’S THEN CURRENT
ADDRESS AS REFLECTED IN THE PERSONNEL RECORDS OF THE COMPANY:


 

Any party may, by notice given in accordance with this Section 9(a), designate
another address or person for receipt of notices hereunder.

 


(B)                                 ARBITRATION.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT TO THE CONTRARY, ANY DISPUTES HEREUNDER RELATING TO
THIS AGREEMENT SHALL BE SETTLED EXCLUSIVELY BY ARBITRATION CONDUCTED IN
ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION.  THE PLACE OF THE ARBITRATION SHALL BE CHARLOTTE, NORTH CAROLINA. 
ALL COSTS AND FEES ASSOCIATED WITH ANY ARBITRATION CONDUCTED PURSUANT TO THIS
SECTION 9(B) SHALL BE BORNE EQUALLY BY THE PARTIES THERETO, PROVIDED THAT EACH
PARTY SHALL BE RESPONSIBLE FOR HIS OR ITS OWN ATTORNEY’S FEES.


 


(C)                                  NON-DISCLOSURE.  EMPLOYEE SHALL NOT
DISCLOSE ANY OF THE TERMS AND CONDITIONS OF THIS AGREEMENT EXCEPT FOR DISCLOSURE
(I) REQUIRED BY ORDER OF A COURT OR OTHER BODY HAVING JURISDICTION OVER SUCH
MATTER, (II) AS REQUIRED BY APPLICABLE LAW, OR (III) WITH THE WRITTEN CONSENT OF
THE COMPANY.  UPON ANY VIOLATION OF THIS SECTION 9(C) BY EMPLOYEE, (X) ANY
RESTRICTED STOCK UNIT AWARDED HEREIN SHALL BE IMMEDIATELY FORFEITED.


 


10.                                 BINDING EFFECT.  THIS AGREEMENT SHALL BE
BINDING UPON THE HEIRS, EXECUTORS, ADMINISTRATORS AND SUCCESSORS AND ASSIGNS OF
THE PARTIES HERETO.


 


11.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NORTH CAROLINA WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS.


 


12.                                 HEADINGS.  HEADINGS USED HEREIN ARE FOR
CONVENIENCE OF REFERENCE ONLY, DO NOT CONSTITUTE A PART OF THIS AGREEMENT AND
SHALL NOT BE DEEMED TO LIMIT OR AFFECT ANY OF THE PROVISIONS HEREOF.


 


13.                                 SEVERABILITY.  TO THE EXTENT ANY PORTION OF
ANY PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID, VOID OR UNENFORCEABLE BY
A COURT OF COMPETENT JURISDICTION, SUCH COURT SHALL SUBSTITUTE A VALID,
ENFORCEABLE PROVISION THAT PRESERVES, TO THE MAXIMUM LAWFUL EXTENT, THE TERMS
AND INTENT OF THIS AGREEMENT.


 


14.                                 WITHHOLDING.  UPON THE DELIVERY OF ANY STOCK
CERTIFICATES EVIDENCING SHARES OF RESTRICTED STOCK TO EMPLOYEE PURSUANT TO
SECTION 6, EMPLOYEE MAY SATISFY THE AMOUNT OF ANY INCOME TAX WITHHOLDING
REQUIRED BY LAW (AND PARENT SHALL TIMELY REMIT SUCH AMOUNT TO THE RELEVANT
TAXING AUTHORITIES) BY ONE OF THE FOLLOWING METHODS OR BY A COMBINATION OF SUCH
METHODS:  (A) TENDERING A CASH PAYMENT TO PARENT; (B) DELIVERING TO THE COMPANY
PREVIOUSLY ACQUIRED SHARES OF RESTRICTED STOCK (SUBJECT TO CERTAIN HOLDING
PERIOD REQUIREMENTS) OR HAVING PARENT WITHHOLD STOCK CERTIFICATES FOR SHARES OF
RESTRICTED STOCK OTHERWISE THEN DELIVERABLE TO EMPLOYEE HAVING AN AGGREGATE FAIR
MARKET VALUE (DETERMINED IN GOOD FAITH BY THE BOARD) EQUAL TO THE AMOUNT OF SUCH

 

8

--------------------------------------------------------------------------------


 

withholding obligation; or (c) such other method as may be approved by the
Committee.  The satisfaction of such withholding obligation shall be a condition
precedent to the delivery to Employee of stock certificates in accordance with
Section 6.


 


15.                                 ADJUSTMENT TO RESTRICTED STOCK AND/OR
RESTRICTED STOCK UNITS.  IF THERE SHALL BE ANY CHANGE IN THE OUTSTANDING SHARES
OF COMMON STOCK OR PREFERRED STOCK BY REASON OF ANY STOCK SPLIT, STOCK DIVIDEND,
MERGER, CONSOLIDATION, COMBINATION OR EXCHANGE OF SHARES FOR OTHER SECURITIES,
RECAPITALIZATION OR SIMILAR CORPORATE CHANGE, THEN THE NUMBER OF RESTRICTED
STOCK UNITS OR SHARES OF RESTRICTED STOCK, AS THE CASE MAY BE, REFERRED TO
HEREIN, SHALL BE ADJUSTED BY THE PARENT BOARD TO THE EXTENT IT DEEMS NECESSARY
TO GIVE EFFECT TO SUCH CHANGE.


 


16.                                 THIRD-PARTY BENEFICIARY.  THERE ARE NO
BENEFICIARIES TO THIS AGREEMENT OTHER THAN THE SIGNATORIES HERETO.


 


17.                                 SECTION 409A OF THE CODE.  IT IS THE
COMPANY’S INTENTION THAT THIS AGREEMENT SHALL COMPLY WITH SECTION 409A OF THE
CODE AND THE COMPANY RESERVES THE RIGHT TO AMEND THIS AGREEMENT TO THE EXTENT IT
DEEMS REASONABLY NECESSARY TO SO COMPLY.  THE FOREGOING STATEMENT IS NOT A
GUARANTEE OF TAX TREATMENT.


 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 


18.                                 INCONSISTENT AGREEMENT.  TO THE EXTENT THAT
ANY PROVISION OF THIS AGREEMENT IS INCONSISTENT WITH THE PLAN, THE TERMS OF THE
PLAN SHALL GOVERN.  TO THE EXTENT THAT ANY PROVISION OF THIS AGREEMENT OR THE
PLAN IS INCONSISTENT WITH THE STOCKHOLDERS’ AGREEMENT, THE TERMS OF THE
STOCKHOLDERS’ AGREEMENT SHALL GOVERN AS IF EMPLOYEE WERE A SHAREHOLDER.


 

EXECUTED on the day and year first written above.

 

 

BLUE RIDGE PAPER PRODUCTS INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

BLUE RIDGE HOLDING CORP.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

[Name]

 

 

10

--------------------------------------------------------------------------------

 
